Exhibit 10.3

EMPLOYMENT/SEPARATION AGREEMENT

                THIS EMPLOYMENT/SEPARATION AGREEMENT (the “Agreement”) is made
and entered into as of this 15th day of March, 2005 (“Effective Date”), by and
between Cornell Companies, Inc., a Delaware corporation (the “Company”) and John
R. Nieser, an individual (the “Employee”).


1.             EMPLOYMENT AND TERM. THE COMPANY AGREES TO CONTINUE THE
EMPLOYMENT OF THE EMPLOYEE AND THE EMPLOYEE AGREES TO REMAIN IN THE EMPLOY OF
THE COMPANY, IN ACCORDANCE WITH THE TERMS AND PROVISIONS OF THIS AGREEMENT. 
FROM THE EFFECTIVE DATE UNTIL MARCH 14, 2007, EMPLOYEE’S EMPLOYMENT TERM SHALL
BE A ROLLING TWO-YEAR TERM, WHICH WILL AUTOMATICALLY EXTEND SO AS TO TERMINATE
IN TWO (2) YEARS FROM THE LAST DAY WORKED BY THE EMPLOYEE.  IF THIS AGREEMENT
HAS NOT ALREADY BEEN TERMINATED, BEGINNING ON MARCH 15, 2007 UNTIL MARCH 14,
2008, THE EMPLOYEE’S EMPLOYMENT TERM SHALL BE A ROLLING ONE YEAR TERM, WHICH
WILL AUTOMATICALLY EXTEND SO AS TO TERMINATE IN ONE (1) YEAR FROM THE LAST DAY
WORKED BY THE EMPLOYEE (THESE TWO TERMS TOGETHER ARE THE “EMPLOYMENT PERIOD”).


2.             DUTIES AND POWERS OF EMPLOYEE. DURING THE EMPLOYMENT PERIOD, THE
EMPLOYEE SHALL SERVE AS THE CHIEF FINANCIAL OFFICER OF THE COMPANY AND SHALL
HAVE THE DUTIES, POWERS AND AUTHORITY AS SET FORTH IN THE BYLAWS AND SUCH OTHER
POWERS CONSISTENT THEREWITH AS ARE DELEGATED TO HIM IN WRITING FROM TIME TO TIME
BY THE BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”) AND/OR THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY. THE EMPLOYEE’S SERVICES SHALL BE PERFORMED IN
HOUSTON, TEXAS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL DEVOTE
SUBSTANTIALLY ALL HIS FULL TIME AND UNDIVIDED ATTENTION DURING NORMAL BUSINESS
HOURS TO THE BUSINESS AND AFFAIRS OF THE COMPANY, EXCEPT FOR VACATIONS IN
ACCORDANCE WITH COMPANY POLICY AND EXCEPT FOR DISABILITY (AS DEFINED BELOW), BUT
NOTHING IN THIS AGREEMENT SHALL PRECLUDE EMPLOYEE FROM SERVING AS A DIRECTOR OF
NO MORE THAN ONE FOR-PROFIT COMPANY INVOLVING NO CONFLICT OF INTEREST WITH THE
INTERESTS OF THE COMPANY, FROM ENGAGING IN CHARITABLE AND COMMUNITY ACTIVITIES,
OR FROM MANAGING HIS PERSONAL INVESTMENTS, PROVIDED THAT SUCH ACTIVITIES DO NOT
MATERIALLY INTERFERE WITH THE REGULAR PERFORMANCE OF HIS DUTIES AND
RESPONSIBILITIES UNDER THIS AGREEMENT.


3.             DUTIES OF FIDUCIARY AND OF LOYALTY.    THE EMPLOYEE ACKNOWLEDGES
AND AGREES THAT, AT ALL TIMES DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE OWES
FIDUCIARY DUTIES TO THE COMPANY, INCLUDING, BUT NOT LIMITED TO, FIDUCIARY DUTIES
OF THE HIGHEST LOYALTY, FIDELITY AND ALLEGIANCE, TO ACT AT ALL TIMES IN THE BEST
INTEREST OF THE COMPANY, TO MAKE FULL DISCLOSURE TO THE COMPANY OF ALL
INFORMATION THAT PERTAINS TO THE COMPANY’S BUSINESS AND INTERESTS, TO DO NO ACT
WHICH WOULD INJURE THE COMPANY’S BUSINESS, ITS INTERESTS, OR ITS REPUTATION, AND
TO REFRAIN FROM USING FOR THE EMPLOYEE’S OWN BENEFIT OR FOR THE BENEFIT OF
OTHERS ANY INFORMATION OR OPPORTUNITIES PERTAINING TO THE COMPANY’S BUSINESS OR
INTERESTS THAT ARE ENTRUSTED TO THE EMPLOYEE OR THAT HE LEARNED WHILE EMPLOYED
BY THE COMPANY.  THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT, UPON TERMINATION OF
THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL CONTINUE TO REFRAIN FROM USING FOR HIS
OWN BENEFIT OR THE BENEFIT OF OTHERS, OR FROM DISCLOSING TO OTHERS, ANY
CONFIDENTIAL INFORMATION (AS DEFINED IN SECTION 10) OR CONFIDENTIAL
OPPORTUNITIES PERTAINING TO THE COMPANY’S BUSINESS OR INTERESTS THAT WERE
ENTRUSTED TO THE EMPLOYEE DURING THE EMPLOYMENT RELATIONSHIP OR THAT HE LEARNED
WHILE EMPLOYED BY THE COMPANY.

 

--------------------------------------------------------------------------------


 


4.             CASH COMPENSATION. THE EMPLOYEE SHALL RECEIVE THE FOLLOWING
COMPENSATION FOR HIS SERVICES:


(A)           SALARY.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL BE PAID AN
ANNUAL BASE SALARY (“ANNUAL BASE SALARY”) AT THE RATE OF NOT LESS THAN $200,000
PER YEAR, IN SUBSTANTIALLY EQUAL BI-WEEKLY INSTALLMENTS, AND SUBJECT TO ANY AND
ALL REQUIRED WITHHOLDINGS AND DEDUCTIONS FOR SOCIAL SECURITY, INCOME TAXES,
ELECTED BENEFITS, AND THE LIKE. THE COMPENSATION COMMITTEE OF THE BOARD OF
DIRECTORS OF THE COMPANY (HEREINAFTER REFERRED TO AS THE “COMPENSATION
COMMITTEE”) MAY FROM TIME TO TIME DIRECT SUCH UPWARD ADJUSTMENTS TO ANNUAL BASE
SALARY AS THE COMPENSATION COMMITTEE DEEMS TO BE APPROPRIATE.


(B)           INCENTIVE CASH COMPENSATION.  DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL BE ELIGIBLE ANNUALLY FOR A CASH BONUS, AT A TARGETED AMOUNT OF
40% OF EMPLOYEE’S ANNUAL BASE SALARY, BASED ON THE ACHIEVEMENT OF CERTAIN
PERFORMANCE GOALS ESTABLISHED BY THE COMPENSATION COMMITTEE (SUCH AGGREGATE
AWARDS FOR EACH YEAR ARE HEREINAFTER REFERRED TO AS THE “ANNUAL BONUS”). EACH
ANNUAL BONUS, IF ANY, SHALL BE PAID NO LATER THAN THE END OF THE THIRD MONTH OF
THE FISCAL YEAR NEXT FOLLOWING THE FISCAL YEAR FOR WHICH THE ANNUAL BONUS IS
AWARDED, UNLESS THE EMPLOYEE SHALL ELECT TO DEFER THE RECEIPT OF SUCH ANNUAL
BONUS IN ACCORDANCE WITH A DEFERRED PLAN APPROVED BY THE COMPANY.  ALL BONUS
PAYMENTS WILL BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.


5.             LONG TERM INCENTIVE COMPENSATION.


(A)           STOCK OPTIONS.  DURING THE EMPLOYMENT PERIOD, EMPLOYEE SHALL BE
ELIGIBLE TO RECEIVE STOCK OPTIONS IN AMOUNTS APPROVED BY THE COMPENSATION
COMMITTEE OF THE CORNELL BOARD OF DIRECTORS.  NOTHING IN THIS AGREEMENT SHALL BE
CONSTRUED TO CONTRADICT THE TERMS AND CONDITIONS REGARDING VESTING, OR
OTHERWISE, WITHIN THE 1996 AMENDED AND RESTATED STOCK OPTION PLAN AND/OR THE
2000 BROAD-BASED EMPLOYEE STOCK OPTION PLAN AND/OR ANY OTHER STOCK PLAN WHICH
MAY ARISE THEREAFTER.


6.             EMPLOYEE BENEFITS.              DURING THE EMPLOYMENT PERIOD,
EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE THE ADDITIONAL BENEFITS AVAILABLE TO
SENIOR EXECUTIVE OFFICERS OF THE COMPANY, WHICH MAY INCLUDE THE FOLLOWING:


(A)                           INCENTIVE AND SAVINGS AND RETIREMENT PLANS. 
DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE SHALL BE ENTITLED TO PARTICIPATE IN
ALL INCENTIVE, SAVINGS AND RETIREMENT PLANS, PRACTICES, POLICIES AND PROGRAMS
APPLICABLE GENERALLY TO OTHER SENIOR MANAGEMENT EMPLOYEES OF THE COMPANY AND FOR
WHICH EMPLOYEE QUALIFIES IN ACCORDANCE WITH THE TERMS OF SUCH PLANS.


(B)           WELFARE BENEFIT PLANS.  DURING THE EMPLOYMENT PERIOD, THE EMPLOYEE
AND/OR THE EMPLOYEE’S FAMILY, AS THE CASE MAY BE, SHALL BE ELIGIBLE FOR
PARTICIPATION IN ALL WELFARE BENEFIT PLANS, PRACTICES, POLICIES AND PROGRAMS
PROVIDED BY THE COMPANY (INCLUDING, WITHOUT LIMITATION, MEDICAL, PRESCRIPTION,
DENTAL, DISABILITY, EMPLOYEE LIFE, GROUP LIFE, ACCIDENTAL DEATH AND TRAVEL
ACCIDENT INSURANCE PLANS AND PROGRAMS) TO THE EXTENT APPLICABLE GENERALLY TO
OTHER SENIOR MANAGEMENT EMPLOYEES OF THE COMPANY AND

 

2

--------------------------------------------------------------------------------



 


FOR WHICH EMPLOYEE AND/OR EMPLOYEE’S FAMILY QUALIFIES IN ACCORDANCE WITH THE
TERMS OF SUCH PLANS.


(C)           EXPENSES.  DURING THE EMPLOYMENT PERIOD AND FOR SO LONG AS THE
EMPLOYEE IS EMPLOYED BY THE COMPANY, EMPLOYEE SHALL BE ENTITLED TO RECEIVE
PROMPT REIMBURSEMENT FOR ALL REASONABLE EXPENSES INCURRED BY THE EMPLOYEE IN
ACCORDANCE WITH THE POLICIES, PRACTICES AND PROCEDURES OF THE COMPANY FROM TIME
TO TIME IN EFFECT.


(D)           PAID TIME OFF AND OTHER ABSENCES.  DURING THE EMPLOYMENT PERIOD,
THE EMPLOYEE SHALL BE ENTITLED TO PAID TIME OFF AND SUCH OTHER PAID ABSENCES
WHETHER FOR HOLIDAYS, ILLNESS, PERSONAL TIME OR ANY SIMILAR PURPOSES, IN
ACCORDANCE WITH THE PLANS, POLICIES, PROGRAMS AND PRACTICES OF THE COMPANY.


7.             TERMINATION OF EMPLOYMENT.  THIS AGREEMENT AND EMPLOYEE’S
EMPLOYMENT MAY BE TERMINATED PRIOR TO THE EXPIRATION OF THE EMPLOYMENT PERIOD AS
SET FORTH BELOW:


(A)           DEATH.  THE EMPLOYMENT PERIOD SHALL TERMINATE AUTOMATICALLY UPON
THE EMPLOYEE’S DEATH DURING THE EMPLOYMENT PERIOD.


(B)           DISABILITY.  IF THE COMPANY DETERMINES IN GOOD FAITH THAT THE
DISABILITY OF THE EMPLOYEE HAS OCCURRED DURING THE EMPLOYMENT PERIOD (PURSUANT
TO THE DEFINITION OF DISABILITY SET FORTH BELOW), IT MAY GIVE TO THE EMPLOYEE
WRITTEN NOTICE IN ACCORDANCE WITH SECTION 15(B) OF ITS INTENTION TO TERMINATE
THE EMPLOYMENT PERIOD. IN SUCH EVENT, THE EMPLOYMENT PERIOD SHALL TERMINATE
EFFECTIVE ON THE 30TH DAY AFTER RECEIPT OF SUCH NOTICE BY THE EMPLOYEE (THE
“DISABILITY EFFECTIVE DATE”), PROVIDED THAT, WITHIN THE 30 DAYS AFTER SUCH
RECEIPT, THE EMPLOYEE SHALL NOT HAVE RETURNED TO FULL-TIME PERFORMANCE OF THE
EMPLOYEE’S DUTIES. FOR PURPOSES OF THIS AGREEMENT, “DISABILITY” SHALL MEAN THE
INABILITY OF THE EMPLOYEE TO PERFORM WITH REASONABLE ACCOMMODATIONS EMPLOYEE’S
ESSENTIAL FUNCTIONS AND DUTIES WITH THE COMPANY ON A FULL-TIME BASIS AS A RESULT
OF INCAPACITY DUE TO MENTAL OR PHYSICAL ILLNESS WHICH CONTINUES FOR MORE THAN
180 DAYS AFTER THE COMMENCEMENT OF SUCH INCAPACITY.


(C)           CAUSE.  THE COMPANY MAY TERMINATE THE EMPLOYMENT PERIOD FOR CAUSE.
FOR PURPOSES OF THIS AGREEMENT, “CAUSE” SHALL MEAN A WRITTEN DETERMINATION BY
THE BOARD OF THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:


(I)            THE CONVICTION OF THE EMPLOYEE OR A PLEA OF GUILTY OR NOLO
CONTENDERE BY THE EMPLOYEE, WHETHER OR NOT APPEAL BE TAKEN, OF ANY MISDEMEANOR
OR FELONY CRIME INVOLVING PERSONAL DISHONESTY, MORAL TURPITUDE OR WILLFULLY
VIOLENT CONDUCT;


(II)           THE COMMISSION OF ANY ACT OF THEFT, FRAUD, EMBEZZLEMENT OR
WRONGFUL DIVERSION OF FUNDS OF THE COMPANY BY THE EMPLOYEE, REGARDLESS OF
WHETHER A CRIMINAL CONVICTION IS PURSUED OR OBTAINED;


(III)          GROSS BUSINESS MISCONDUCT BY THE EMPLOYEE;

 

3

--------------------------------------------------------------------------------


 


(IV)          THE VIOLATION BY THE EMPLOYEE OF FEDERAL OR STATE SECURITIES LAWS,
AS DETERMINED IN GOOD FAITH BY THE COMPANY’S BOARD OF DIRECTORS;


(V)           THE MATERIAL VIOLATION OF THE COMPANY’S POLICIES AND PROCEDURES,
WHICH VIOLATION IS NOT FULLY REMEDIED WITHIN FIVE (5) DAYS AFTER RECEIPT OF
WRITTEN NOTICE FROM THE COMPANY;


(VI)          MATERIAL BREACH OF SECTIONS 3, 10, 11, 13 OF THIS AGREEMENT; OR


(VII)         MATERIAL BREACH OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH
BREACH HAS NOT BEEN FULLY REMEDIED WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT
OF WRITTEN NOTICE FROM THE COMPANY.


(D)           VOLUNTARY RESIGNATION.  THE EMPLOYEE’S EMPLOYMENT MAY BE
TERMINATED BY THE EMPLOYEE VOLUNTARILY FOR ANY REASON UPON 30 DAYS’ WRITTEN
NOTICE.


(E)           EMPLOYER’S TERMINATION WITHOUT CAUSE. THE COMPANY MAY TERMINATE
THE EMPLOYEE’S EMPLOYMENT  WITHOUT CAUSE PROVIDED THAT THE COMPANY PROVIDES
EMPLOYEE WITH 30 DAYS’ WRITTEN NOTICE.


(F)            TERMINATION FOLLOWING CHANGE IN CONTROL.  IN THE EVENT THERE IS A
CHANGE IN CONTROL OF THE COMPANY (AS HEREINAFTER DEFINED), THE COMPANY MAY
TERMINATE THE EMPLOYEE’S EMPLOYMENT WITH 30 DAYS’ WRITTEN NOTICE.  FOR PURPOSES
OF THIS AGREEMENT, A “CHANGE IN CONTROL” SHALL MEAN: (I) THE CONSUMMATION OF A
MERGER OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY OR ANY OTHER
CORPORATE REORGANIZATION, IF MORE THAN 50% OF THE COMBINED VOTING POWER OF THE
CONTINUING OR SURVIVING ENTITY’S SECURITIES OUTSTANDING IMMEDIATELY AFTER SUCH
MERGER, CONSOLIDATION OR OTHER REORGANIZATION IS OWNED BY PERSONS WHO WERE NOT
STOCKHOLDERS OF THE COMPANY IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION OR
OTHER REORGANIZATION, (II) THE SALE, TRANSFER OR OTHER DISPOSITION OF ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS, OR (III) A CHANGE IN THE COMPOSITION
OF THE BOARD OF DIRECTORS OF THE COMPANY, AS A RESULT OF WHICH FEWER THAN
TWO-THIRDS OF THE INCUMBENT DIRECTORS ARE DIRECTORS WHO EITHER (A) HAD BEEN
DIRECTORS OF THE COMPANY TWELVE (12) MONTHS PRIOR TO SUCH CHANGE, OR (B) WERE
ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD OF DIRECTORS WITH THE
AFFIRMATIVE VOTES OF AT LEAST TWO-THIRDS OF THE DIRECTORS WHO HAD BEEN DIRECTORS
OF THE COMPANY TWELVE (12) MONTHS PRIOR TO SUCH CHANGE AND WHO WERE STILL IN
OFFICE AT THE TIME OF THE ELECTION OR NOMINATION.  A TRANSACTION SHALL NOT
CONSTITUTE A CHANGE OF CONTROL IF ITS SOLE PURPOSE IS TO CHANGE THE STATE OF THE
COMPANY’S INCORPORATION OR TO CREATE A HOLDING COMPANY THAT WILL BE OWNED IN
SUBSTANTIALLY THE SAME PROPORTIONS BY THE PERSONS WHO HELD THE COMPANY’S
SECURITIES IMMEDIATELY BEFORE SUCH TRANSACTION.


(G)           NOTICE OF TERMINATION.  ANY TERMINATION BY THE COMPANY OR BY THE
EMPLOYEE SHALL BE COMMUNICATED BY NOTICE OF TERMINATION TO THE OTHER PARTY
HERETO GIVEN IN ACCORDANCE WITH SECTION 15(B) AND SHALL SET FORTH THE EFFECTIVE
DATE OF TERMINATION (AS DEFINED BELOW) IF IT IS OTHER THAN THE DATE OF RECEIPT
OF SUCH NOTICE.


(H)           DATE OF TERMINATION. “DATE OF TERMINATION” MEANS (I) IF THE
EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY FOR CAUSE OR FOLLOWING A
CHANGE OF CONTROL,

 

4

--------------------------------------------------------------------------------


 


THE DATE OF RECEIPT OF THE NOTICE OF TERMINATION OR ANY LATER DATE SPECIFIED
THEREIN, AS THE CASE MAY BE, (II) IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED BY
THE COMPANY OTHER THAN FOR CAUSE, DISABILITY, OR FOLLOWING A CHANGE IN CONTROL,
THE DATE OF TERMINATION SHALL BE THE DATE ON WHICH THE COMPANY NOTIFIES THE
EMPLOYEE OF SUCH TERMINATION, (III) IF THE EMPLOYEE’S EMPLOYMENT IS TERMINATED
BY THE EMPLOYEE, THE DATE OF TERMINATION SHALL BE THIRTY (30) DAYS AFTER
EMPLOYEE PROVIDES WRITTEN NOTICE TO THE COMPANY, AND (IV) IF THE EMPLOYEE’S
EMPLOYMENT IS TERMINATED BY REASON OF DEATH OR DISABILITY, THE DATE OF
TERMINATION SHALL BE THE DATE OF DEATH OF THE EMPLOYEE OR THE DISABILITY
EFFECTIVE DATE, AS THE CASE MAY BE.


8.             OBLIGATIONS OF THE COMPANY UPON TERMINATION.


(A)           TERMINATION AS A RESULT OF DEATH. IF THE EMPLOYEE’S EMPLOYMENT IS
TERMINATED BY REASON OF THE EMPLOYEE’S DEATH DURING THE EMPLOYMENT PERIOD
PURSUANT TO SECTION 7(A), IN LIEU OF THE OBLIGATIONS OF THE COMPANY HEREUNDER,
ALL EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS AGREEMENT WILL TERMINATE
ON THE DEATH; PROVIDED, HOWEVER, THAT EMPLOYEE’S ESTATE WILL BE PAID, TO THE
EXTENT EMPLOYEE HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO RATA ANNUAL BASE
SALARY AND PRO RATA ANNUAL BONUS AS EARNED THROUGH THE DATE OF DEATH.  THIS
PAYMENT WILL BE MADE WITHIN ONE MONTH OF THE DATE OF DEATH AND WILL BE SUBJECT
TO ALL APPLICABLE TAX WITHHOLDINGS.


(B)           TERMINATION AS A RESULT OF DISABILITY.  IF THE EMPLOYEE’S
EMPLOYMENT IS TERMINATED BY REASON OF THE EMPLOYEE’S DISABILITY DURING THE
EMPLOYMENT PERIOD PURSUANT TO SECTION 7(B), IN LIEU OF THE OBLIGATIONS OF THE
COMPANY HEREUNDER, ALL EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS
AGREEMENT WILL TERMINATE AS OF SUCH DATE; PROVIDED, HOWEVER, THAT EMPLOYEE WILL
BE PAID, TO THE EXTENT HE HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO RATA ANNUAL
BASE SALARY AND PRO RATA ANNUAL BONUS AS EARNED THROUGH THE DATE OF
TERMINATION.  THIS PAYMENT WILL BE MADE WITHIN ONE MONTH OF THE DATE OF
TERMINATION AND WILL BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.  EMPLOYEE
WILL ALSO BE ENTITLED TO EXTENDED HEALTH CARE BENEFITS (COBRA) AT EMPLOYEE’S
EXPENSE AND TO THE EXTENT EMPLOYEE IS QUALIFIED FOR SUCH BENEFITS AS PROVIDED BY
LAW.


(C)           TERMINATION FOR CAUSE.  IF THE EMPLOYEE’S EMPLOYMENT SHALL BE
TERMINATED DURING THE EMPLOYMENT PERIOD BY THE COMPANY FOR CAUSE PURSUANT TO
SECTION 7(C), IN LIEU OF THE OBLIGATIONS OF THE COMPANY HEREUNDER, ALL
EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS AGREEMENT WILL TERMINATE AS
OF SUCH DATE; PROVIDED, HOWEVER, THAT EMPLOYEE WILL BE PAID, TO THE EXTENT HE
HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO RATA ANNUAL BASE SALARY AS EARNED
THROUGH THE DATE OF TERMINATION.  THIS PAYMENT WILL BE MADE WITHIN ONE MONTH OF
THE DATE OF TERMINATION AND WILL BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS. 
EMPLOYEE WILL ALSO BE ENTITLED TO EXTENDED HEALTH CARE BENEFITS (COBRA) AT
EMPLOYEE’S EXPENSE AND TO THE EXTENT EMPLOYEE IS QUALIFIED FOR SUCH BENEFITS AS
PROVIDED BY LAW.


(D)           VOLUNTARY RESIGNATION BY EMPLOYEE.  IF THE EMPLOYEE’S EMPLOYMENT
SHALL BE TERMINATED DURING THE EMPLOYMENT PERIOD BY THE EMPLOYEE PURSUANT TO
SECTION 7(D), IN LIEU OF THE OBLIGATIONS OF THE COMPANY HEREUNDER, ALL
EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS AGREEMENT WILL TERMINATE AS
OF SUCH DATE; PROVIDED, HOWEVER, THAT

 

5

--------------------------------------------------------------------------------


 


EMPLOYEE WILL BE PAID, TO THE EXTENT HE HAS NOT ALREADY BEEN PAID, EMPLOYEE’S
PRO RATA ANNUAL BASE SALARY AS EARNED THROUGH THE DATE OF TERMINATION.  THIS
PAYMENT WILL BE MADE WITHIN ONE MONTH OF THE DATE OF TERMINATION AND WILL BE
SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.  EMPLOYEE WILL ALSO BE ENTITLED TO
EXTENDED HEALTH CARE BENEFITS (COBRA) AT EMPLOYEE’S EXPENSES AND TO THE EXTENT
EMPLOYEE IS QUALIFIED FOR SUCH BENEFITS AS PROVIDED BY LAW.


(E)           TERMINATION BY COMPANY WITHOUT CAUSE.  IF THE EMPLOYEE’S
EMPLOYMENT SHALL BE TERMINATED DURING THE EMPLOYMENT PERIOD BY THE COMPANY
WITHOUT CAUSE PURSUANT TO SECTION 7(E), IN LIEU OF THE OBLIGATIONS OF THE
COMPANY HEREUNDER, ALL EMPLOYEE’S RIGHTS AND BENEFITS PROVIDED FOR BY THIS
AGREEMENT WILL TERMINATE AS OF SUCH DATE; PROVIDED, HOWEVER, THAT EMPLOYEE WILL
BE PAID, TO THE EXTENT HE HAS NOT ALREADY BEEN PAID, EMPLOYEE’S PRO RATA ANNUAL
BASE SALARY AND PRO RATA ANNUAL BONUS AS EARNED THROUGH THE DATE OF
TERMINATION.  EMPLOYEE SHALL ALSO BE ENTITLED TO THE FOLLOWING PAYMENT: (1) IF
TERMINATION DATE OCCURS PRIOR TO MARCH 9, 2007, THE EMPLOYEE SHALL BE ENTITLED
TO TWO TIMES HIS THEN-CURRENT ANNUAL BASE SALARY; OR (II) IF TERMINATION DATE
OCCURS BETWEEN MARCH 9, 2007 AND MARCH 8, 2008, THE EMPLOYEE SHALL BE ENTITLED
TO ONE TIME HIS THEN-CURRENT ANNUAL BASE SALARY.  THIS PAYMENT WILL BE MADE
WITHIN ONE MONTH OF THE DATE OF TERMINATION AND WILL BE SUBJECT TO ALL
APPLICABLE TAX WITHHOLDINGS.  EMPLOYEE WILL ALSO BE ENTITLED TO EXTENDED HEALTH
CARE BENEFITS (COBRA) AT EMPLOYEE’S EXPENSE AND TO THE EXTENT EMPLOYEE IS
QUALIFIED FOR SUCH BENEFITS AS PROVIDED BY LAW.


(F)            TERMINATION FOLLOWING CHANGE IN CONTROL.  IF THE EMPLOYEE’S
EMPLOYMENT SHALL BE TERMINATED DURING THE EMPLOYMENT PERIOD BY THE COMPANY AS
THE RESULT OF A CHANGE IN CONTROL PURSUANT TO SECTION 7(F), IN LIEU OF THE
OBLIGATIONS OF THE COMPANY HEREUNDER, ALL EMPLOYEE’S RIGHTS AND BENEFITS
PROVIDED FOR BY THIS AGREEMENT WILL TERMINATE AS OF SUCH DATE; PROVIDED,
HOWEVER, THAT EMPLOYEE WILL BE PAID, TO THE EXTENT HE HAS NOT ALREADY BEEN PAID,
EMPLOYEE’S PRO RATA ANNUAL BASE SALARY AND PRO RATA ANNUAL BONUS AS EARNED
THROUGH THE DATE OF TERMINATION.  EMPLOYEE SHALL ALSO BE ENTITLED TO THE
FOLLOWING PAYMENT: (I) IF TERMINATION DATE OCCURS PRIOR TO MARCH 9, 2007, THE
EMPLOYEE SHALL BE ENTITLED TO TWO TIMES HIS THEN-CURRENT ANNUAL BASE SALARY; OR
(II) IF TERMINATION DATE OCCURS BETWEEN MARCH 9, 2007 AND MARCH 8, 2008, THE
EMPLOYEE SHALL BE ENTITLED TO ONE TIME HIS THEN-CURRENT ANNUAL BASE SALARY. 
THIS PAYMENT WILL BE MADE WITHIN ONE MONTH OF THE DATE OF TERMINATION AND WILL
BE SUBJECT TO ALL APPLICABLE TAX WITHHOLDINGS.  EMPLOYEE WILL ALSO BE ENTITLED
TO EXTENDED HEALTH CARE BENEFITS (COBRA) AT EMPLOYEE’S EXPENSE AND TO THE EXTENT
EMPLOYEE IS QUALIFIED FOR SUCH BENEFITS AS PROVIDED BY LAW.


9.             CERTAIN ADDITIONAL PAYMENTS BY THE COMPANY.


(A)           ANYTHING IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, IN THE
EVENT IT SHALL BE DETERMINED THAT ANY PAYMENT OR DISTRIBUTION BY THE COMPANY TO
OR FOR THE BENEFIT OF THE EMPLOYEE (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR
DISTRIBUTABLE PURSUANT TO THE TERMS OF THIS AGREEMENT OR OTHERWISE, BUT
DETERMINED WITHOUT REGARD TO ANY ADDITIONAL PAYMENTS REQUIRED UNDER THIS SECTION
9) (A “PAYMENT”) WOULD BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 (OR
A SUCCESSOR PROVISION OF LIKE IMPORT) OF THE CODE OR ANY INTEREST OR PENALTIES
ARE INCURRED BY THE EMPLOYEE WITH RESPECT TO SUCH EXCISE TAX (SUCH

 

6

--------------------------------------------------------------------------------


 


EXCISE TAX, TOGETHER WITH ANY SUCH INTEREST AND PENALTIES, ARE HEREINAFTER
COLLECTIVELY REFERRED TO AS THE (“EXCISE TAX”), THEN THE EMPLOYEE SHALL BE
ENTITLED TO RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT
SUCH THAT AFTER PAYMENT BY THE EMPLOYEE OF ALL TAXES (INCLUDING ANY INTEREST OR
PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), INCLUDING, WITHOUT LIMITATION,
ANY INCOME TAXES (AND ANY INTEREST AND PENALTIES IMPOSED WITH RESPECT THERETO)
AND EXCISE TAX IMPOSED UPON THE GROSS-UP PAYMENT, THE EMPLOYEE RETAINS AN AMOUNT
OF THE GROSS-UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE PAYMENTS.


(B)           SUBJECT TO THE PROVISIONS OF SECTION 9(C), ALL DETERMINATIONS
REQUIRED TO BE MADE UNDER THIS SECTION 9, INCLUDING WHETHER AND WHEN A GROSS-UP
PAYMENT IS REQUIRED AND THE AMOUNT OF SUCH GROSS-UP PAYMENT AND THE ASSUMPTIONS
TO BE UTILIZED IN ARRIVING AT SUCH DETERMINATION, SHALL BE MADE BY AN ACCOUNTING
FIRM OF NATIONAL REPUTATION SELECTED BY THE COMPANY (THE “ACCOUNTING FIRM”),
WHICH SHALL PROVIDE DETAILED SUPPORTING CALCULATIONS BOTH TO THE COMPANY AND THE
EMPLOYEE WITHIN 15 BUSINESS DAYS OF THE RECEIPT OF NOTICE FROM THE EMPLOYEE THAT
THERE HAS BEEN A PAYMENT, OR SUCH EARLIER TIME AS IS REQUESTED BY THE COMPANY.
IN THE EVENT THAT THE ACCOUNTING FIRM IS UNWILLING OR UNABLE TO PERFORM ITS
OBLIGATIONS PURSUANT TO THIS SECTION 9(B), THE EMPLOYEE SHALL APPOINT ANOTHER
NATIONALLY RECOGNIZED ACCOUNTING FIRM TO MAKE THE DETERMINATIONS REQUIRED
HEREUNDER (WHICH ACCOUNTING FIRM SHALL THEN BE REFERRED TO AS THE ACCOUNTING
FIRM HEREUNDER). ALL FEES AND EXPENSES OF THE ACCOUNTING FIRM SHALL BE BORNE
SOLELY BY THE COMPANY. ANY GROSS-UP PAYMENT, AS DETERMINED PURSUANT TO THIS
SECTION 9, SHALL BE PAID BY THE COMPANY TO THE EMPLOYEE WITHIN THIRTY DAYS OF
THE RECEIPT OF THE ACCOUNTING FIRM’S DETERMINATION. IF THE ACCOUNTING FIRM
DETERMINES THAT NO EXCISE TAX IS PAYABLE BY THE EMPLOYEE, IT SHALL FURNISH THE
EMPLOYEE WITH A WRITTEN OPINION THAT FAILURE TO REPORT THE EXCISE TAX ON THE
EMPLOYEE’S APPLICABLE FEDERAL INCOME TAX RETURN WOULD NOT RESULT IN THE
IMPOSITION OF A NEGLIGENCE OR SIMILAR PENALTY. ANY DETERMINATION BY THE
ACCOUNTING FIRM SHALL BE BINDING UPON THE COMPANY AND THE EMPLOYEE. AS A RESULT
OF THE UNCERTAINTY IN THE APPLICATION OF SECTION 4999 OF THE CODE AT THE TIME OF
THE INITIAL DETERMINATION BY THE ACCOUNTING FIRM HEREUNDER, IT IS POSSIBLE THAT
GROSS-UP PAYMENTS WHICH WILL NOT HAVE BEEN MADE BY THE COMPANY SHOULD HAVE BEEN
MADE (“UNDERPAYMENT”), CONSISTENT WITH THE CALCULATIONS REQUIRED TO BE MADE
HEREUNDER. IN THE EVENT THAT THE COMPANY EXHAUSTS ITS REMEDIES PURSUANT TO
SECTION 9(C) AND THE EMPLOYEE THEREAFTER IS REQUIRED TO MAKE A PAYMENT OF ANY
EXCISE TAX, THE ACCOUNTING FIRM SHALL DETERMINE THE AMOUNT OF THE UNDERPAYMENT
THAT HAS OCCURRED AND ANY SUCH UNDERPAYMENT SHALL BE PROMPTLY PAID BY THE
COMPANY TO OR FOR THE BENEFIT OF THE EMPLOYEE.


(C)           THE EMPLOYEE SHALL NOTIFY THE COMPANY IN WRITING OF ANY CLAIM BY
THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL, WOULD REQUIRE THE PAYMENT BY
THE COMPANY OF THE GROSS-UP PAYMENT. SUCH NOTIFICATION SHALL BE GIVEN AS SOON AS
PRACTICABLE BUT NO LATER THAN TEN BUSINESS DAYS AFTER THE EMPLOYEE IS INFORMED
IN WRITING OF SUCH CLAIM AND SHALL APPRISE THE COMPANY OF THE NATURE OF SUCH
CLAIM AND THE DATE ON WHICH SUCH CLAIM IS REQUESTED TO BE PAID. THE EMPLOYEE
SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION OF THE 30-DAY PERIOD FOLLOWING
THE DATE ON WHICH THE EMPLOYEE GIVES SUCH NOTICE TO THE COMPANY (OR SUCH SHORTER
PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES, INTEREST AND/OR PENALTIES
WITH RESPECT TO SUCH CLAIM IS DUE). IF THE COMPANY NOTIFIES THE EMPLOYEE

 

7

--------------------------------------------------------------------------------


 


IN WRITING PRIOR TO THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST
SUCH CLAIM, THE COMPANY, SUBJECT TO THE PROVISIONS OF THIS SECTION 9(C), SHALL
CONTROL ALL PROCEEDINGS TAKEN IN CONNECTION WITH SUCH CONTEST AND, AT ITS SOLE
OPTION, MAY PURSUE OR FORGO ANY AND ALL ADMINISTRATIVE APPEALS, PROCEEDINGS,
HEARINGS AND CONFERENCES WITH THE TAXING AUTHORITY IN RESPECT OF SUCH CLAIM AND
MAY, AT ITS SOLE OPTION, EITHER DIRECT THE EMPLOYEE TO PAY THE TAX CLAIMED AND
SUE FOR A REFUND OR CONTEST THE CLAIM IN ANY PERMISSIBLE MANNER. IN THIS
CONNECTION, THE EMPLOYEE AGREES, SUBJECT TO THE PROVISIONS OF THIS SECTION 9(C),
TO (I) PROSECUTE SUCH CONTEST TO A DETERMINATION BEFORE ANY ADMINISTRATIVE
TRIBUNAL, IN A COURT OF INITIAL JURISDICTION AND IN ONE OR MORE APPELLATE
COURTS, AS THE COMPANY SHALL DETERMINE, (II) GIVE THE COMPANY ANY INFORMATION
REASONABLY REQUESTED BY THE COMPANY RELATING TO SUCH CLAIM, (III) TAKE SUCH
ACTION IN CONNECTION WITH CONTESTING SUCH CLAIM AS THE COMPANY SHALL REASONABLY
REQUEST IN WRITING FROM TIME TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING
LEGAL REPRESENTATION WITH RESPECT TO SUCH CLAIM BY AN ATTORNEY REASONABLY
SELECTED BY THE COMPANY, (IV) COOPERATE WITH THE COMPANY IN GOOD FAITH IN ORDER
TO EFFECTIVELY CONTEST SUCH CLAIM AND (V) PERMIT THE COMPANY TO PARTICIPATE IN
ANY PROCEEDINGS RELATING TO SUCH CLAIM. THE FOREGOING IS SUBJECT, HOWEVER, TO
THE FOLLOWING: (A) THE COMPANY SHALL BEAR AND PAY DIRECTLY ALL COSTS AND
EXPENSES (INCLUDING ADDITIONAL INTEREST AND PENALTIES) INCURRED IN CONNECTION
WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD THE EMPLOYEE HARMLESS, ON AN
AFTER-TAX BASIS, FOR ANY EXCISE TAX OR INCOME TAX (INCLUDING INTEREST AND
PENALTIES WITH RESPECT THERETO) IMPOSED IN CONNECTION THEREWITH AND THE PAYMENT
OF COSTS AND EXPENSES IN SUCH CONNECTION, (B) IF THE COMPANY DIRECTS THE
EMPLOYEE TO PAY SUCH CLAIM AND SUE FOR A REFUND, THE COMPANY SHALL ADVANCE THE
AMOUNT OF SUCH PAYMENT TO THE EMPLOYEE, ON AN INTEREST-FREE BASIS, AND SHALL
INDEMNIFY AND HOLD THE EMPLOYEE HARMLESS, ON AN AFTER-TAX BASIS, FROM ANY EXCISE
TAX OR INCOME TAX (INCLUDING INTEREST OR PENALTIES WITH RESPECT THERETO) IMPOSED
WITH RESPECT TO SUCH ADVANCE OR WITH RESPECT TO ANY IMPUTED INCOME WITH RESPECT
TO SUCH ADVANCE, (C) ANY EXTENSION OF THE STATUTE OF LIMITATIONS RELATING TO
PAYMENT OF TAXES FOR THE TAXABLE YEAR OF THE EMPLOYEE WITH RESPECT TO WHICH SUCH
CONTESTED AMOUNT IS CLAIMED TO BE DUE SHALL BE LIMITED SOLELY TO SUCH CONTESTED
AMOUNT AND (D) THE COMPANY’S CONTROL OF THE CONTEST SHALL BE LIMITED TO ISSUES
WITH RESPECT TO WHICH A GROSS-UP PAYMENT WOULD BE PAYABLE HEREUNDER AND THE
EMPLOYEE SHALL BE ENTITLED TO SETTLE OR CONTEST, AS THE CASE MAY BE, ANY OTHER
ISSUE RAISED BY THE INTERNAL REVENUE SERVICE OR ANY OTHER TAXING AUTHORITY.


(D)           IF, AFTER THE RECEIPT BY THE EMPLOYEE OF AN AMOUNT ADVANCED BY THE
COMPANY PURSUANT TO SECTION 9(C), THE EMPLOYEE BECOMES ENTITLED TO RECEIVE ANY
REFUND WITH RESPECT TO SUCH CLAIM, THE EMPLOYEE SHALL (SUBJECT TO THE COMPANY’S
COMPLYING WITH THE REQUIREMENTS OF SECTION 9(C)) PROMPTLY PAY TO THE COMPANY THE
AMOUNT OF SUCH REFUND (TOGETHER WITH ANY INTEREST PAID OR CREDITED THEREON AFTER
TAXES APPLICABLE THERETO). IF, AFTER THE RECEIPT BY THE EMPLOYEE OF AN AMOUNT
ADVANCED BY THE COMPANY PURSUANT TO SECTION 9(C), A DETERMINATION IS MADE THAT
THE EMPLOYEE SHALL NOT BE ENTITLED TO ANY REFUND WITH RESPECT TO SUCH CLAIM AND
THE COMPANY DOES NOT NOTIFY THE EMPLOYEE IN WRITING OF ITS INTENT TO CONTEST
SUCH DENIAL OF REFUND PRIOR TO THE EXPIRATION OF 30 DAYS AFTER SUCH
DETERMINATION, THEN SUCH ADVANCE SHALL BE FORGIVEN AND SHALL NOT BE REQUIRED TO
BE REPAID TO THE COMPANY AND THE AMOUNT OF SUCH ADVANCE SHALL OFFSET, TO THE
EXTENT THEREOF, THE AMOUNT OF GROSS-UP PAYMENT REQUIRED TO BE PAID.

 

8

--------------------------------------------------------------------------------


 


10.           CONFIDENTIAL INFORMATION.


(A)           COMPANY PROVIDED ACCESS TO CONFIDENTIAL INFORMATION.  IN
CONNECTION WITH EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND IN RETURN FOR
EMPLOYEE’S PROMISES HEREIN, SPECIFICALLY INCLUDING THOSE IN SECTION 10(B), (C)
AND SECTION 13, THE COMPANY PROMISES TO PROVIDE THE EMPLOYEE AND DOES PROVIDE
THE EMPLOYEE UPON THE EXECUTION OF THIS AGREEMENT WITH THE COMPANY’S
CONFIDENTIAL INFORMATION INCLUDING, WITHOUT LIMITATION, INFORMATION PERTAINING
TO THE COMPANY’S PAST, CURRENT AND FUTURE BUSINESS PLANS, CORPORATE
OPPORTUNITIES, OPERATIONS, ACQUISITION, MERGER OR SALE STRATEGIES, MARKETING,
COST AND PRICING STRUCTURE, MARGINS, PROFITABILITY, PARTNERS, PARTNERSHIP OR
OTHER BUSINESS ARRANGEMENTS OR AGREEMENTS WITH THIRD PARTIES, CUSTOMERS,
CUSTOMER CONTRACTS, BOOKS, RECORDS AND DOCUMENTS, TECHNICAL INFORMATION
(INCLUDING, WITHOUT LIMITATION, FACILITY PLANS AND DESIGNS), EQUIPMENT AND
SERVICES (COLLECTIVELY, “CONFIDENTIAL INFORMATION”).


(B)           VALUE AND NON-DISCLOSURE/NON-USE OF CONFIDENTIAL INFORMATION. 
EMPLOYEE ACKNOWLEDGES THAT THE COMPANY’S BUSINESS IS HIGHLY COMPETITIVE AND THAT
THE CONFIDENTIAL INFORMATION AND OPPORTUNITY TO DEVELOP RELATIONSHIPS WITH
COMPANY CUSTOMERS, CLIENTS, VENDORS OR PARTNERS PROMISED BY THE COMPANY ARE
VALUABLE, SPECIAL, AND UNIQUE ASSETS OF THE COMPANY WHICH THE COMPANY USES IN
ITS BUSINESS TO OBTAIN A COMPETITIVE ADVANTAGE OVER THE COMPANY’S COMPETITORS
WHICH DO NOT KNOW OR USE THIS INFORMATION.  EMPLOYEE FURTHER ACKNOWLEDGES THAT
PROTECTION OF THE CONFIDENTIAL INFORMATION AGAINST UNAUTHORIZED DISCLOSURE AND
USE IS OF CRITICAL IMPORTANCE TO THE COMPANY IN MAINTAINING ITS COMPETITIVE
POSITION.  ACCORDINGLY, EMPLOYEE HEREBY AGREES THAT HE WILL NOT, AT ANY TIME
DURING OR AFTER HIS EMPLOYMENT BY THE COMPANY, MAKE ANY UNAUTHORIZED DISCLOSURE
OF ANY CONFIDENTIAL INFORMATION OR MAKE ANY USE THEREOF OR OF THE CUSTOMER
RELATIONSHIPS, EXCEPT (A) FOR THE BENEFIT OF, AND ON BEHALF OF, THE COMPANY OR
(B) AS REQUIRED TO BE DISCLOSED PURSUANT TO LEGAL PROCESS (E.G., A SUBPOENA),
PROVIDED THAT THE EMPLOYEE NOTIFIES THE COMPANY IMMEDIATELY UPON RECEIVING OR
BECOMING AWARE OF THE LEGAL PROCESS IN QUESTION SO THAT THE COMPANY MAY HAVE THE
OPPORTUNITY TO SEEK A PROTECTIVE OR OTHER ORDER TO RESTRICT OR PREVENT SUCH
DISCLOSURE.


(C)           RETURN OF DOCUMENTS AND ELECTRONIC DATA.  ALL WRITTEN OR
ELECTRONIC OR OTHER DATA OR MATERIALS, RECORDS AND OTHER DOCUMENTS MADE BY, OR
COMING INTO THE POSSESSION OF, EMPLOYEE DURING THE PERIOD OF HIS EMPLOYMENT BY
THE COMPANY WHICH CONTAIN OR DISCLOSE THE CONFIDENTIAL INFORMATION AND/OR
CUSTOMER RELATIONSHIPS SHALL BE AND REMAIN THE PROPERTY OF THE COMPANY.  UPON
REQUEST, AND IN ANY EVENT WITHOUT REQUEST UPON TERMINATION OF EMPLOYEE’S
EMPLOYMENT BY THE COMPANY, FOR ANY REASON, HE PROMPTLY SHALL DELIVER THE SAME,
AND ALL COPIES, DERIVATIVES AND EXTRACTS THEREOF, TO THE COMPANY.


(D)           BREACH OF THIS SECTION.  THE EMPLOYEE UNDERSTANDS AND AGREES THAT
THE RESTRICTIONS IN THIS SECTION 10 DO NOT TERMINATE WHEN THE EMPLOYEE’S
EMPLOYMENT TERMINATES. THE EMPLOYEE UNDERSTANDS AND AGREES THAT SUCH
RESTRICTIONS MAY LIMIT HIS ABILITY TO ENGAGE IN A BUSINESS SIMILAR TO THE
COMPANY’S BUSINESS (SPECIFICALLY A BUSINESS WHICH IS DIRECTLY COMPETITIVE WITH
THE ACTIVITIES CONDUCTED BY THE COMPANY OR ANY OF ITS AFFILIATES WITHIN THE
CORRECTIONAL INDUSTRY (AS DEFINED IN SECTION 13(A)(I) IN A POSITION

 

9

--------------------------------------------------------------------------------


 


SIMILAR TO HIS POSITION WITH THE COMPANY BECAUSE SUCH A POSITION WOULD
INEVITABLY AND UNAVOIDABLY REQUIRE HIM TO DISCLOSE THE CONFIDENTIAL INFORMATION
PROTECTED HEREIN, BUT ACKNOWLEDGES THAT HE WILL RECEIVE SUFFICIENT MONETARY AND
OTHER CONSIDERATION FROM THE COMPANY HEREUNDER TO JUSTIFY SUCH RESTRICTION.  THE
EMPLOYEE ACKNOWLEDGES THAT MONEY DAMAGES WOULD NOT BE SUFFICIENT REMEDY FOR ANY
BREACH OF THIS SECTION 10 BY THE EMPLOYEE, AND THE COMPANY SHALL BE ENTITLED TO
ENFORCE THE PROVISIONS OF THIS SECTION 10 BY (A) TERMINATING ANY PAYMENTS THEN
OWING TO THE EMPLOYEE UNDER THIS AGREEMENT AND/OR (B) SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF, IN EACH CASE AS REMEDIES FOR SUCH BREACH OR ANY THREATENED
BREACH.  SUCH REMEDIES SHALL NOT BE DEEMED THE EXCLUSIVE REMEDIES FOR A BREACH
OF THIS SECTION 10, BUT SHALL BE IN ADDITION TO ALL REMEDIES AVAILABLE AT LAW OR
IN EQUITY TO THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE RECOVERY OF DAMAGES
FROM THE EMPLOYEE AND HIS AGENTS INVOLVED IN SUCH BREACH.


11.           COMPLIANCE WITH COMPANY POLICIES.  THE EMPLOYEE SHALL COMPLY WITH
ALL PRACTICES, POLICIES AND PROCEDURES (INCLUDING THE COMPANY’S CONFLICT OF
INTEREST POLICY) AS IN EFFECT FROM TIME TO TIME.


12.           OWNERSHIP OF INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS,
DISCOVERIES AND INVENTIONS AND ALL ORIGINAL WORKS OF AUTHORSHIP.


(A)           ALL INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS, DISCOVERIES AND
INVENTIONS, WHETHER PATENTABLE OR NOT, WHICH ARE CONCEIVED, MADE, DEVELOPED OR
ACQUIRED BY EMPLOYEE OR WHICH ARE DISCLOSED OR MADE KNOWN TO EMPLOYEE,
INDIVIDUALLY OR IN CONJUNCTION WITH OTHERS, DURING EMPLOYEE’S EMPLOYMENT BY THE
COMPANY AND WHICH RELATE TO THE COMPANY’S BUSINESS, PRODUCTS OR SERVICES
(INCLUDING ALL SUCH INFORMATION RELATING TO CORPORATE OPPORTUNITIES, RESEARCH,
FINANCIAL AND SALES DATA, PRICING AND TRADING TERMS, EVALUATIONS, OPINIONS,
INTERPRETATIONS, ACQUISITION PROSPECTS, THE IDENTITY OF CUSTOMERS OR THEIR
REQUIREMENTS, THE IDENTITY OF KEY CONTACTS WITHIN THE CUSTOMER’S ORGANIZATIONS
OR WITHIN THE ORGANIZATION OF ACQUISITION PROSPECTS, OR MARKETING AND
MERCHANDISING TECHNIQUES, PROSPECTIVE NAMES AND MARKS) ARE AND SHALL BE THE SOLE
AND EXCLUSIVE PROPERTY OF THE COMPANY. MOREOVER, ALL DRAWINGS, MEMORANDA, NOTES,
RECORDS, FILES, CORRESPONDENCE, MANUALS, MODELS, SPECIFICATIONS, COMPUTER
PROGRAMS, MAPS AND ALL OTHER WRITINGS OR MATERIALS OF ANY TYPE EMBODYING ANY OF
SUCH INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS, DISCOVERIES AND INVENTIONS ARE
AND SHALL BE THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY.


(B)           IN PARTICULAR, EMPLOYEE HEREBY SPECIFICALLY SELLS, ASSIGNS AND
TRANSFERS TO THE COMPANY ALL OF HIS WORLDWIDE RIGHT, TITLE AND INTEREST IN AND
TO ALL SUCH INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS, DISCOVERIES OR
INVENTIONS, AND ANY UNITED STATES OR FOREIGN APPLICATIONS FOR PATENTS,
INVENTOR’S CERTIFICATES OR OTHER INDUSTRIAL RIGHTS THAT MAY BE FILED THEREON,
INCLUDING DIVISIONS, CONTINUATIONS, CONTINUATIONS-IN-PART, REISSUES AND/OR
EXTENSIONS THEREOF, AND APPLICATIONS FOR REGISTRATION OF SUCH NAMES AND MARKS.
BOTH DURING THE PERIOD OF EMPLOYEE’S EMPLOYMENT BY THE COMPANY AND THEREAFTER,
EMPLOYEE SHALL ASSIST THE COMPANY AND ITS NOMINEE AT ALL TIMES IN THE PROTECTION
OF SUCH INFORMATION, IDEAS, CONCEPTS, IMPROVEMENTS, DISCOVERIES OR INVENTIONS,
BOTH IN THE UNITED STATES AND ALL FOREIGN COUNTRIES, INCLUDING BUT NOT LIMITED
TO, THE EXECUTION OF ALL LAWFUL OATHS AND ALL ASSIGNMENT DOCUMENTS REQUESTED BY
THE COMPANY OR ITS NOMINEE IN

 

10

--------------------------------------------------------------------------------


 


CONNECTION WITH THE PREPARATION, PROSECUTION, ISSUANCE OR ENFORCEMENT OF ANY
APPLICATIONS FOR UNITED STATES OR FOREIGN LETTERS PATENT, INCLUDING DIVISIONS,
CONTINUATIONS, CONTINUATIONS-IN-PART, REISSUES, AND/OR EXTENSIONS THEREOF, AND
ANY APPLICATION FOR THE REGISTRATION OF SUCH NAMES AND MARKS.


(C)           IF DURING EMPLOYEE’S EMPLOYMENT BY THE COMPANY, EMPLOYEE CREATES
ANY ORIGINAL WORK OF AUTHORSHIP FIXED IN ANY TANGIBLE MEDIUM OF EXPRESSION WHICH
IS THE SUBJECT MATTER OF COPYRIGHT (SUCH AS VIDEOTAPES, WRITTEN PRESENTATIONS ON
ACQUISITIONS, COMPUTER PROGRAMS, DRAWINGS, MAPS, ARCHITECTURAL RENDITIONS,
MODELS, MANUALS, BROCHURES OR THE LIKE) RELATING TO THE COMPANY’S BUSINESS,
PRODUCTS, OR SERVICES, WHETHER SUCH WORK IS CREATED SOLELY BY EMPLOYEE OR
JOINTLY WITH OTHERS, THE COMPANY SHALL BE DEEMED THE AUTHOR OF SUCH WORK IF THE
WORK IS PREPARED BY EMPLOYEE IN THE SCOPE OF HIS EMPLOYMENT.  IN THE EVENT SUCH
WORK IS NEITHER PREPARED BY THE EMPLOYEE WITHIN THE SCOPE OF HIS EMPLOYMENT OR
IS NOT A WORK SPECIALLY ORDERED AND DEEMED TO BE A WORK MADE FOR HIRE, THEN
EMPLOYEE HEREBY AGREES TO ASSIGN, AND BY THESE PRESENTS DOES ASSIGN, TO THE
COMPANY ALL OF EMPLOYEE’S WORLDWIDE RIGHT, TITLE AND INTEREST IN AND TO SUCH
WORK AND ALL RIGHTS OF COPYRIGHT THEREIN. BOTH DURING THE PERIOD OF EMPLOYEE’S
EMPLOYMENT BY THE COMPANY AND THEREAFTER, EMPLOYEE AGREES TO ASSIST THE COMPANY
AND ITS NOMINEE, AT ANY TIME, IN THE PROTECTION OF THE COMPANY’S WORLDWIDE
RIGHT, TITLE AND INTEREST IN AND TO THE WORK AND ALL RIGHTS OF COPYRIGHT
THEREIN, INCLUDING BUT NOT LIMITED TO, THE EXECUTION OF ALL FORMAL ASSIGNMENT
DOCUMENTS REQUESTED BY THE COMPANY OR ITS NOMINEE AND THE EXECUTION OF ALL
LAWFUL OATHS AND APPLICATIONS FOR REGISTRATION OF COPYRIGHT IN THE UNITED STATES
AND FOREIGN COUNTRIES.


13.           OBLIGATIONS TO REFRAIN FROM COMPETING UNFAIRLY.


(A)           THE EMPLOYEE ACKNOWLEDGES AND AGREES THAT THE RESTRICTIVE
COVENANTS CONTAINED IN THIS SECTION ARE SUPPORTED BY ADEQUATE CONSIDERATION TO
THE EMPLOYEE FROM THE COMPANY AS SPECIFIED IN THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, THE CONSIDERATION PROVIDED IN SECTIONS 1, 4, 6, 8, 9, AND 10. IN
EXCHANGE FOR THE CONSIDERATION SPECIFIED HEREIN AND AS A MATERIAL INCENTIVE TO
ENTER INTO THIS AGREEMENT, AND TO ENFORCE THE EMPLOYEE’S OBLIGATIONS UNDER
SECTION 10 HEREOF, THE EMPLOYEE AGREES THAT DURING THE EMPLOYMENT PERIOD AND FOR
ONE (1) YEAR FOLLOWING THE DATE OF TERMINATION (“NON-COMPETITION PERIOD”) 
WITHIN THE TERRITORY OF THE UNITED STATES, REGARDLESS OF THE REASON FOR SUCH
TERMINATION, HE SHALL NOT AT ANY TIME, DIRECTLY OR INDIRECTLY, FOR THE BENEFIT
OF EMPLOYEE OR ANY OTHER PARTY THAN THE COMPANY:


(I)            ENGAGE IN ANY ACTIVITY, WORK, BUSINESS, OR INVESTMENT IN THE
CORRECTIONAL INDUSTRY, OR ANY OTHER BUSINESS THAT IS DIRECTLY COMPETITIVE WITH
THE ACTIVITIES CONDUCTED BY THE COMPANY OR ANY OF ITS AFFILIATES, DURING THE
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, INCLUDING ANY ATTEMPTED OR ACTUAL
ACTIVITY AS AN INVESTOR, EMPLOYEE, OFFICER, DIRECTOR, SHAREHOLDER, CONSULTANT,
INDEPENDENT CONTRACTOR, PARTNER, JOINT VENTURE, MANAGER, SALES REPRESENTATIVE,
AGENT, OWNER, OR ANY SIMILAR CAPACITY IN THE CORRECTIONAL INDUSTRY; PROVIDED,
HOWEVER, THE EMPLOYEE MAY OWN AN INVESTMENT INTEREST OF LESS THAN 1% IN A
PUBLICLY TRADED COMPANY.  “CORRECTIONAL INDUSTRY” MEANS COMPANIES ENGAGED AS A

 

11

--------------------------------------------------------------------------------


 


PROVIDER OF CORRECTIONS, TREATMENT AND EDUCATIONAL SERVICES TO GOVERNMENT
AGENCIES;


(II)           RENDER ADVICE OR SERVICES TO, OR OTHERWISE ASSIST, ANY OTHER
PERSON OR ENTITY WHO IS ENGAGED, DIRECTLY OR INDIRECTLY, IN THE CORRECTIONAL
INDUSTRY OR ANY OTHER BUSINESS THAT IS DIRECTLY COMPETITIVE WITH ACTIVITIES
CONDUCTED BY THE COMPANY OR ANY OF ITS AFFILIATES DURING THE EMPLOYEE’S
EMPLOYMENT WITH THE COMPANY;


(III)          SOLICIT, CALL ON, TRANSACT ANY BUSINESS WITH OR CONSULT WITH,
DIRECTLY OR INDIRECTLY AND IN ANY MANNER, CURRENT OR POTENTIAL CUSTOMERS,
SUPPLIERS, VENDERS, OR CONTRACTORS OF THE COMPANY OR ANY AFFILIATE OF THE
COMPANY WITH WHOM THE EMPLOYEE HAD CONTACT WITH OR CONFIDENTIAL INFORMATION
ABOUT OR FOR WHOM THE EMPLOYEE SUPERVISED OR MANAGED AN ANOTHER EMPLOYEE, WHO
HAD SUCH CONTACT OR INFORMATION, IF SUCH SOLICITATION, BUSINESS, OR CONSULTATION
WOULD HAVE OR IS LIKELY TO HAVE AN ADVERSE EFFECT UPON THE COMPANY OR ANY OF ITS
AFFILIATES; OR


(IV)          SOLICIT, HIRE, OR SEEK TO SOLICIT OR HIRE ANY EMPLOYEE OF THE
COMPANY OR IN ANY OTHER MANNER ATTEMPT, DIRECTLY OR INDIRECTLY, ATTEMPT TO
INFLUENCE, INDUCE, OR ENCOURAGE ANY EMPLOYEE OF THE COMPANY TO LEAVE THE
EMPLOYMENT OF THE COMPANY, NOR SHALL THE EMPLOYEE USE OR DISCLOSE TO ANY PERSON,
PARTNERSHIP, ENTITY, ASSOCIATION, OR CORPORATION ANY INFORMATION CONCERNING THE
NAMES, ADDRESSES, PERSONAL TELEPHONE NUMBERS, WORK HABITS, OR COMPENSATION OF
ANY EMPLOYEES OF THE COMPANY.


(B)           THE EMPLOYEE UNDERSTANDS THAT THE FOREGOING RESTRICTIONS MAY LIMIT
HIS ABILITY TO ENGAGE IN A BUSINESS SIMILAR TO THE COMPANY’S BUSINESS IN
SPECIFIC GEOGRAPHIC AREAS FOR THE NON-COMPETITION PERIOD, BUT ACKNOWLEDGES THAT
HE WILL RECEIVE SUFFICIENT MONETARY AND OTHER CONSIDERATION FROM THE COMPANY
HEREUNDER TO JUSTIFY SUCH RESTRICTION. THE EMPLOYEE ACKNOWLEDGES THAT MONEY
DAMAGES WOULD NOT BE SUFFICIENT REMEDY FOR ANY BREACH OF THIS SECTION 13 BY
EMPLOYEE, AND THE COMPANY SHALL BE ENTITLED TO TERMINATE ANY PAYMENTS THEN OWING
TO THE EMPLOYEE UNDER THIS AGREEMENT AND/OR TO SPECIFIC PERFORMANCE AND
INJUNCTIVE RELIEF AS REMEDIES FOR SUCH BREACH OR ANY THREATENED BREACH.  SUCH
REMEDIES SHALL NOT BE DEEMED THE EXCLUSIVE REMEDIES FOR A BREACH OF THIS SECTION
13, BUT SHALL BE IN ADDITION TO ALL REMEDIES AVAILABLE AT LAW OR IN EQUITY TO
THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE RECOVERY OF DAMAGES FROM THE
EMPLOYEE AND HIS AGENTS INVOLVED IN SUCH BREACH.


(C)           IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE COMPANY AND THE
EMPLOYEE CONSIDER THE RESTRICTIONS CONTAINED IN SECTION 13 HEREOF TO BE
REASONABLE AND NECESSARY FOR THE PURPOSES OF PRESERVING AND PROTECTING THE
CONFIDENTIAL INFORMATION BELONGING TO THE COMPANY, NEVERTHELESS, IF ANY OF THE
AFORESAID RESTRICTIONS IS FOUND BY A COURT HAVING JURISDICTION TO BE
UNREASONABLE, OVER BROAD AS TO GEOGRAPHIC AREA OR TIME OR OTHERWISE
UNENFORCEABLE, THE PARTIES INTEND FOR THE RESTRICTIONS THEREIN SET FORTH TO BE
MODIFIED BY SUCH COURT SO AS TO BE REASONABLE AND ENFORCEABLE AND, AS SO
MODIFIED BY THE COURT, TO BE FULLY ENFORCED.

 

12

--------------------------------------------------------------------------------


 


14.           SUCCESSORS.


(A)           THIS AGREEMENT IS PERSONAL TO THE EMPLOYEE AND WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COMPANY SHALL NOT BE ASSIGNABLE BY THE EMPLOYEE OTHERWISE
THAN BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION. THIS AGREEMENT SHALL INURE
TO THE BENEFIT OF THE EMPLOYEE AND BE ENFORCEABLE BY THE EMPLOYEE’S LEGAL
REPRESENTATIVES.


(B)           THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON
THE COMPANY AND ITS SUCCESSORS AND ASSIGNS.


(C)           THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION
HAD TAKEN PLACE. AS USED IN THIS AGREEMENT, “COMPANY” SHALL MEAN THE COMPANY AS
HEREINBEFORE DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS
AFORESAID WHICH ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF
LAW, OR OTHERWISE. THE COMPANY WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE COMPANY TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THE COMPANY’S OBLIGATIONS HEREUNDER IN THE SAME
MANNER AND TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM THEM
IF NO SUCH SUCCESSION HAD TAKEN PLACE.  EMPLOYEE EXPRESSLY AGREES AND CONSENTS
TO EMPLOYER’S ASSIGNMENT OF THIS AGREEMENT.


15.           MISCELLANEOUS.


(A)           THIS AGREEMENT SUPERSEDES ALL PREVIOUS AGREEMENTS AND DISCUSSIONS
RELATING TO THE SAME OR SIMILAR SUBJECT MATTERS BETWEEN EMPLOYEE AND THE COMPANY
AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF TEXAS, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF LAWS.  EACH OF THE
PARTIES HERETO AGREES THAT ANY ACTION OR PROCEEDING BROUGHT TO ENFORCE THE
RIGHTS OR OBLIGATIONS OF ANY PARTY HERETO UNDER THIS AGREEMENT MAY BE COMMENCED
AND MAINTAINED IN ANY COURT OF COMPETENT JURISDICTION LOCATED IN HARRIS COUNTY,
TEXAS, AND THAT ANY TEXAS STATE COURT OR FEDERAL COURT SITTING IN HARRIS COUNTY,
TEXAS SHALL HAVE EXCLUSIVE JURISDICTION OVER ANY SUCH ACTION OR PROCEEDING
BROUGHT BY ANY OF THE PARTIES HERETO.  THE CAPTIONS OF THIS AGREEMENT ARE NOT
PART OF THE PROVISIONS HEREOF AND SHALL HAVE NO FORCE OR EFFECT. THIS AGREEMENT
MAY NOT BE AMENDED, MODIFIED, REPEALED, WAIVED, EXTENDED OR DISCHARGED EXCEPT BY
AN AGREEMENT IN WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF SUCH
AMENDMENT, MODIFICATION, REPEAL, WAIVER, EXTENSION OR DISCHARGE IS SOUGHT. NO
PERSON, OTHER THAN PURSUANT TO A RESOLUTION OF THE BOARD OR A DULY AUTHORIZED
COMMITTEE THEREOF, SHALL HAVE AUTHORITY ON BEHALF OF THE COMPANY TO AGREE TO
AMEND, MODIFY, REPEAL, WAIVE, EXTEND OR DISCHARGE ANY PROVISION OF THIS
AGREEMENT OR ANYTHING IN REFERENCE THERETO.

 

13

--------------------------------------------------------------------------------


 


(B)           ALL NOTICES AND OTHER COMMUNICATIONS HEREUNDER SHALL BE IN WRITING
AND SHALL BE GIVEN BY HAND DELIVERY TO THE OTHER PARTY OR BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED AS FOLLOWS:

If to the Employee:

 

 

 

 

 

John R. Nieser

 

 

30 Martin’s Way

 

 

Sugar Land, Texas 77479

 

 

Telephone: (281) 265-7448

 

 

 

 

 

If to the Company:

 

 

 

 

 

Cornell Companies, Inc.

 

 

1700 West Loop South, Suite 1500

 

 

Houston, Texas 77027

 

 

Attention: James E. Hyman, Chairman and CEO

 

 

Telephone: (713) 335-9266

 

 

Telecopy: (713) 623-2853

 

 

 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.


(C)           THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION OF THIS
AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER PROVISION
OF THIS AGREEMENT.


(D)           THE COMPANY MAY WITHHOLD FROM ANY AMOUNTS PAYABLE UNDER THIS
AGREEMENT SUCH FEDERAL, STATE OR LOCAL TAXES AS SHALL BE REQUIRED TO BE WITHHELD
PURSUANT TO ANY APPLICABLE LAW OR REGULATION.


(E)           THE EMPLOYEE’S OR THE COMPANY’S FAILURE TO INSIST UPON STRICT
COMPLIANCE WITH ANY PROVISION HEREOF OR ANY OTHER PROVISION OF THIS AGREEMENT OR
THE FAILURE TO ASSERT ANY RIGHT THE EMPLOYEE OR THE COMPANY MAY HAVE HEREUNDER
SHALL NOT BE DEEMED TO BE A WAIVER OF SUCH PROVISION OR RIGHT OR ANY OTHER
PROVISION OR RIGHT OF THIS AGREEMENT.


(F)            THE PARTIES HEREBY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS
A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED.  EACH OF THE PARTIES, AFTER
CONSULTING OR HAVING THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE,
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE
TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS AGREEMENT
OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT,
DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM.

[Signature page follows.]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Employee and, pursuant to due authorization from the
Board, the Company have caused this Agreement to be executed this 15th day of
March, 2005.

 

 

Employee

 

 

 

 

/s/ John R. Nieser

 

John R. Nieser,

 

Chief Financial Officer

 

 

 

 

Company

 

 

 

 

By:

/s/ Patrick N. Perrin

 

Patrick N. Perrin,

 

Sr. V.P., Chief Administrative Officer

 

15

--------------------------------------------------------------------------------

 